     Case 5:20-cv-00135-LGW-BWC Document 2 Filed 10/29/20 Page 1 of 2
                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court

                                                                                  By MGarcia at 9:50 am, Oct 29, 2020

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION


    JOSE BOLVITO-ENRIQUEZ,

                 Petitioner,                               CIVIL ACTION NO.: 5:20-cv-135

         v.

    WARDEN D. GREENWALT,

                 Respondent.


                                               ORDER

        Petitioner, an inmate at the Folkston Immigration and Customs Enforcement (“ICE”)

Processing Center in Folkston, Georgia, filed this 28 U.S.C. § 2241 action. The record reflects

that Petitioner has paid a $5.00 filing fee.

        The Court directs the United States Marshal to serve a copy of the Petition and a copy of

this Order by registered or certified mail upon: (1) the Attorney General of the United States;

(2) the named Respondent; and (3) the civil process clerk at the office of the United States

Attorney for the Southern District of Georgia. See Fed. R. Civ. P. 4(i).

        The Court orders Respondent to show cause, in writing, why Petitioner’s writ should not

be granted by filing an Answer within 21 days of service of the Petition. See Rule 5 of the Rules

Governing Section 2254 Petitions.1 If Respondent seeks dismissal or denial of the Petition,

Respondent should file, in lieu of an answer, a motion to dismiss or deny the Petition.

Grounds for a motion to dismiss include, but are not limited to: failure to exhaust available

remedies, untimeliness, failure to state a cognizable claim, procedural default, second or


1
       The Rules Governing Section 2254 Cases may also apply to habeas actions brought under Section
2241. Rule 1(b) of the Rules Governing Section 2254 Cases.
   Case 5:20-cv-00135-LGW-BWC Document 2 Filed 10/29/20 Page 2 of 2



successive petition bar, absence of custody at the time the petition was filed, mootness, ripeness,

and failure to name the proper respondent. Respondent must attach complete copies of all files

and records cited in support of a motion to dismiss as exhibits to the motion to dismiss. If

Respondent moves to dismiss, and the motion is denied, Respondent must file an answer that

complies with Rule 5 within 21 days of denial of the motion to dismiss.

       Petitioner is cautioned that, while this action is pending, he shall immediately inform this

Court in writing of any change of address. Failure to do so will result in dismissal of this case.

       SO ORDERED, this 29th day of October, 2020.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
